Citation Nr: 1818991	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO. 17-43 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for vestibular dysfunction.

2. Entitlement to an initial compensable disability rating for headaches.

3. Whether the disability rating for a bilateral hearing loss disability was properly reduced from 20 percent to 10 percent, effective January 1, 2017.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to July 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2016, October 2016, and August 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2018, the Veteran provided personal testimony before the undersigned Veterans Law Judge in a Board video conference hearing. A transcript of the hearing is of record.


FINDINGS OF FACT

1. The Veteran does not report or exhibit any symptoms associated with his service-connected vestibular dysfunction that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings at any point of the appeal period.

2. The Veteran's headaches did not manifest with characteristic prostrating attacks averaging one in 2 months over several months at any point of the appeal period.

3. An improvement in the Veteran's bilateral hearing loss had occurred and the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 30 percent for vestibular dysfunction have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.87, Diagnostic Code 6204 (2017).

2. The criteria for an initial compensable evaluation for headaches have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8100 (2017).

3. Reduction of the rating for bilateral hearing loss from 20 to 10 percent, effective January 1, 2017, was proper. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.343, 3.344, 4.1-4.14, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

II.  Increased Ratings & Reduction

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2017). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. 

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C. § 7104(a) (2012). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Vestibular Dysfunction, Increased Rating

The Veteran asserts that the initial disability rating should be higher than the assigned 30 percent for vestibular dysfunction.

The Veteran's vestibular dysfunction is currently evaluated by analogy under DC 8019-6204. Under DC 6204, a 10 percent rating is warranted for occasional dizziness, and a maximum 30 percent rating is warranted for dizziness and occasional staggering. Id. The term "staggering" is not defined in the rating schedule, but is generally defined as standing or proceeding unsteadily. See Webster's New College Dictionary 1099 (3rd ed. 2008). The Veteran reported symptoms of dizziness, balance issues, and headaches due to his vestibular dysfunction during the January 2018 Board video conference hearing.

During the March 2018 VA examination for ear conditions, the examiner confirmed a 2003 diagnosis of a peripheral vestibular disorder which resulted in hearing impairment, vertigo, tinnitus, and cerebellar gait. The Veteran reported functional limitations in activities that require climbing. In a March 2016 VA examination report for central nervous system and neuromuscular diseases, the examiner indicated that the Veteran was diagnosed with meningitis in 1957 but that it was not active at the time. Upon neurologic examination, the Veteran was found to have an abnormal, unsteady gait, due to his vestibular dysfunction. The examiner stated that the Veteran had functional impairment in jobs that require balance and coordination. During an October 2015 VA examination for central nervous system and neuromuscular diseases, the examiner indicated that the Veteran had a diagnosis of meningitis in 1957, an August 1957 service treatment record stated that the Veteran was "considered to be entirely recovered from his disease," that the Veteran had worked in refrigeration for 30 years after military service, and that there was only one diagnosis of meningitis which was resolved with no residual functional deficit.

In a March 2015 VA examination, the Veteran reported that he had been dizzy since a bout of meningitis while in the Navy in the 1950's which continued to be related to standing and activity. He reported headaches on a daily basis which were frontal and pressure in nature. The Veteran also reported that when he was dizzy, he would fall at times, without injury. The examiner indicated that the Veteran did not have any residual conditions or complications due to the neoplasm or treatment, other than those documented and no other pertinent physical findings, complications, conditions, signs, or symptoms related to meningitis. Further, she opined that the Veteran's central nervous system disorders did not impact his ability to work.

In a December 2010 VA examination report, the examiner noted the Veteran's complaints of dizziness and the Veteran relating it to meningitis. The examiner noted records which he stated were chronic daily headaches with dizziness with a contributing factor of benign positional vertigo, which may have been residual deficits from his history of meningitis. The examiner indicated that he did not suspect that the Veteran had an acute neurological process. The examiner stated that there was no effect of the Veteran's residuals of meningitis on usual occupation or usual daily activities.

The Veteran is in receipt of the highest available schedular rating under DC 6204. As shown above, throughout the appeal period the Veteran namely reports symptoms of dizziness, cerebellar gait, tinnitus, vertigo, headaches, and hearing impairments. The Veteran is in receipt of service connection for tinnitus, headaches, and bilateral hearing loss. Symptoms of dizziness and cerebellar gait, as well as functional limitations in activities that require climbing, are the exact symptomatology that is contemplated by the maximum 30 percent schedular rating under DC 6204 for dizziness and occasional staggering. To the extent that the Veteran reported difficulties with jobs that require balance and coordination, such difficulty is associated with his dizziness and occasional staggering. The Veteran does not report or exhibit any symptoms associated with his vestibular dysfunction that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings at any point of the appeal period and the Board finds that referral for extraschedular consideration is not warranted. See 38 C.F.R. §§ 4.87; DC 6204; see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The preponderance of the evidence is against the claim for an initial disability rating in excess of 30 percent for vestibular dysfunction, the benefit-of-the-doubt doctrine is not for application, and the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Headaches, Increased Rating

The Veteran contends that the initial disability rating for his headaches disability should be rated higher than the assigned noncompensable rating.

The rating for the Veteran's headache disability has been assigned pursuant to DC 8100. A noncompensable rating is assigned for migraine headaches with less frequent attacks. A 10 percent rating is assigned for migraine headaches with characteristic prostrating attacks averaging one in 2 months over last several months. A 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average once per month over the last several months. A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a, DC 8100.

During the January 2018 Board video conference hearing, the Veteran indicated that he was on medication for his headaches, which he described hurt all over to the back of his head but "definitely not migraines." The Veteran indicated that he experienced daily dizziness because of the severity and pain of the headaches. 

The Veteran was afforded a VA examination in June 2016. The examiner indicated that the Veteran was diagnosed with tension headaches in 2002. The Veteran reported headaches on his right frontal region, with pain on both sides of the head, particularly intermittent sharp pain more on the right side than left. The examiner indicated that the Veteran did not experience non-headache symptoms associated with headaches and that typical head pain lasted less than a day on both sides of the head. The Veteran denied characteristic prostrating attacks of migraine / non-migraine headache pain and the examiner indicated that the Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to his headaches. Further, the examiner checked "no" when asked if the Veteran's headache condition impacted his ability to work.

In a March 2015 VA examination for the central nervous system and neuromuscular diseases, the examiner indicated that the Veteran had headaches on a daily basis which are frontal and pressure in nature. The Veteran reported that when he was dizzy, he would fall at times, without injury. In a December 2010 VA examination, the Veteran's headaches were reported as occurring daily or more often with a duration of hours and a severity of ordinary activity but not limited.
 
As the Veteran's headaches have not shown to manifest with characteristic prostrating attacks averaging at least one in 2 months over several months at any point in the appeal period, an increased compensable rating is not warranted. To the extent that the Veteran's headaches cause dizziness, the Veteran is already compensated for his dizziness under DC 6204 for vestibular dysfunction as discussed above. Furthermore, in considering DC 9018 for meningitis, residuals should be rated at a minimum 10 percent. The Veteran is in receipt of service connection for vestibular dysfunction as a residual of his meningitis, therefore an additional compensable rating under another DC is not for application for his headaches. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. 38 C.F.R. § 4.14 (2017).

For the above reasons, the Board finds that the preponderance of the evidence is against entitlement to an initial compensable disability rating for headaches and the claim is denied. See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102. 

Hearing Loss, Rating Reduction

The Veteran contends that the disability ratings for his bilateral hearing loss disability should not have been reduced from 20 percent to 10 percent disabling since January 1, 2017. 

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C. § 1155 (2012). Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities. See 38 C.F.R. § 3.344 (2016); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). 

Where a disability rating has been in effect for five years or more, a rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher rating. Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a).

However, the provisions of 38 C.F.R. § 3.344(a) do not apply to disabilities for which the assigned ratings have been in effect for less than five years, which facts will be laid out in more detail below. Such disabilities are not considered stabilized and, thus, are subject to improvement. Re-examination disclosing improvement in these disabilities will warrant a reduction in rating. 38 C.F.R. § 3.344(c) (2017). 

In any rating reduction case, however, not only must it be determined that an improvement in a disability had actually occurred at the time of the reduction, but also that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work. Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of the veteran's disability. VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations. Faust v. West, 13 Vet. App. 342 (2000). VA is not limited, however, to medical indicators of improvement. Rather, VA may rely on non-medical indicators of improvement to show that a veteran is capable of more than marginal employment. Additionally, the examination reports on which the reduction are based must be adequate. See Tucker v. Derwinski, 2 Vet. App. 201 (1992).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated; although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved. Cf. Dofflemyer, 2 Vet. App. 281-282. However, post-reduction evidence may not be used to justify an improper reduction. The burden of proof is on VA to establish that a reduction is warranted by the weight of the evidence. Kitchens, 7 Vet. App. 320.

The Veteran does not contend, and the evidence does not reflect, any failure in compliance with the procedural requirements for rating reductions. The proper procedure was followed in the March 28, 2016 notification letter and October 2016 rating decision, for notifying the Veteran of the bases for the reduction, affording him the opportunity to attend a pre-reduction hearing, and affording him the opportunity to submit additional evidence. The Veteran does not contend that there was a procedural deficiency. See 38 C.F.R. § 3.105. 

As indicated above, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, but may consider post-reduction evidence in the context of evaluating whether the condition had actually improved.

Hearing loss is evaluated under 38 C.F.R. § 4.85, DC 6100 using a mechanical formula. Disability ratings for service-connected hearing loss range from noncompensable to 100 percent and are determined by inserting numbers, which are assigned based on the results of audiometric evaluations, into Table VI in DC 6100. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). The Rating Schedule establishes eleven Roman numeral auditory acuity levels that range from Level I (essentially normal hearing acuity) to Level XI (profound deafness). Id. The level of auditory acuity is based on the average puretone threshold (derived from the results of puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz) and organic impairment of hearing acuity (measured by controlled speech discrimination test; Maryland CNC). See 38 C.F.R. § 4.85, Table VI. The columns in Table VI represent nine categories of decibel loss as measured by puretone threshold averages. The rows in Table VI represent nine categories of organic impairment of hearing acuity as measured by speech discrimination tests. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the column that represents the relevant puretone threshold average with the row that represents the relevant speech discrimination test result. Id. 

Exceptional patterns of hearing impairment are provided for in 38 C.F.R. § 4.86 (2017). When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear is evaluated separately. 38 C.F.R. § 4.86(a). 

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the row that corresponds to the numeric designation for the ear with better hearing acuity (as determined by Table VI) and the column that corresponds to the numeric designation level for the ear with the poorer hearing acuity (as determined by Table VI). For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent. See id.

In a September 2008 rating decision, the RO granted service connection bilateral hearing loss, and assigned an initial disability rating of 10 percent, effective May 17, 2007 based on service treatment records VA medical records, and an August 2008 examination. VA audiometric testing in August 2008 revealed a 53 decibel puretone threshold average in the right ear and 35 decibel puretone threshold average in the left ear. Speech discrimination was measured at 76 percent in the right ear and 80 percent in the left ear. A 10 percent disability rating was warranted at this time based on mechanical application derived from Table VII in 38 C.F.R. § 4.85. In a January 2013 rating decision, the RO granted an increased 20 percent disability rating for the Veteran's bilateral hearing loss disability, effective May 14, 2012. A January 2013 VA examination revealed a 57 decibel puretone threshold average in the right ear with a speech discrimination of 68 percent and a 58 percent puretone threshold average in the left ear with a speech discrimination of 72 percent. A 20 percent rating was granted based on mechanical application on Table VII in 38 C.F.R. § 4.85. 

In the March 2016 rating decision that proposed to reduce the Veteran's bilateral hearing loss from 20 percent to 10 percent disabling, the RO explained that the basis for the reduction was the March 2016 VA examination with objective testing showing a 63 decibel puretone threshold average in the right ear and 51 decibel puretone threshold average in the left ear. Speech discrimination was measured at 76 percent in the right ear and 84 percent in the left ear. Specifically, the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
60
70
75
63
LEFT
45
55
70
70
51

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 76 percent in the right ear and 84 percent in the left ear.

As noted above, Table VI in 38 C.F.R. § 4.85 combines the puretone average and the speech recognition scores to produce a numeric designation for each ear, which is inserted into Table VII in 38 C.F.R. § 4.85 to determine the correct disability level. The right ear had a puretone average of 63 decibels and a speech recognition score of 76 percent. It received a designation of IV under Table VI. See 38 C.F.R. § 4.85, Table VI. Because the left ear had a puretone average of 51 decibels and a speech recognition score of 84 percent, it received a designation of II under Table VI. Table VIa will not be taken into consideration for either ear because the puretone threshold in decibels are not above 55 decibels for each of the frequencies 1000, 2000, 3000, and 4000 Hertz. See 38 C.F.R. § 4.86(a). The intersection of II for the better ear and column IV for the poorer ear on Table VII established that under the March 2016 VA examination the Veteran's hearing loss is entitled to a zero percent or a noncompensable disability rating. See 38 C.F.R. § 4.85, DC 6100.

The Veteran underwent a VA audiological examination in December 2016. However, the examiner indicated that hearing thresholds could not be obtained due to poor reliability, specifically; the Veteran was unable to provide reliable test results. The examiner added that the puretone averages were not consistent with speech reception thresholds for either ear and the Veteran was reinstructed several times but reliable test results could not be obtained. Further, the examiner stated that due to the unreliable results, the audiogram was not a valid measure of the Veteran's hearing levels, without all audiometric thresholds, the audiogram is incomplete and does not represent a valid measure of the Veteran's current hearing levels. The Veteran received a speech discrimination score of 40 percent in the right ear and 52 percent in the left ear, however the examiner indicated that the use of the word recognition score is not appropriate. The examiner elaborated that as the Veteran's results were not appropriate for rating purposes at the time, the rating should be deferred until accurate test results can be obtained. 

The Veteran was afforded another VA examination in March 2017. The Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
55
65
65
58
LEFT
40
45
55
65
51

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 38 percent in the right ear and 60 percent in the left ear. The examiner indicated that the puretone test results were valid for rating purposes, however, also determined that the use of word recognition scores for both ears were not appropriate. The audiologist noted that the speech discrimination score is not appropriate because the Veteran often provided rhyming responses, which she explained is a common non-organic response. She added that it is likely that the Veteran's word recognition ability is better than measured and should not be used for rating purposes.

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman number designation (I through XI) for hearing impairment based only on the puretone threshold average. Table VIa will be used when the examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86. See 38 C.F.R. § 4.86(c). The use of Table VIa is appropriate in this exact situation. The right ear had a puretone average of 58 decibels; therefore, it received a designation of IV under Table VIa. See 38 C.F.R. § 4.85. Because the left ear had a puretone average of 51 decibels, it received a designation of III under Table VIa. See id. The intersection of row III for the better ear and column IV for the poorer ear on Table VII established that under the March 2017 VA examination, the Veteran's hearing loss is entitled to a 10 percent disability rating. See id.

The Veteran proffered two private audiological evaluations. An April 2016 private Doctor of Audiology indicated that the Veteran had speech reception threshold scores of 80 decibels for the right ear and 70 decibels for the left ear with a word discrimination score of 60 percent bilaterally. Audiometry results showed the following results:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
65

75
69 (68.3)
LEFT
60
65
75
75
69 (68.75)

It is not clear whether the audiometry results provided were puretone tests. Based on these results (69 decibels and 60 percent each; or at worst 80 decibels and 60 percent for the right ear), the right and left ear received a designation of VII under Table VI and table VIa. See 38 C.F.R. § 4.85. The intersection of row VII and column VII show that under the April 2016 private audiological evaluation, the Veteran's hearing loss is at a 40 percent rating. See id. In a July 2017 private audiological evaluation, the audiologist indicated a speech reception threshold of 65 decibels for the right ear and 60 decibels for the left ear. Word recognition was noted to be 70 decibels and 80 percent for the right ear and 75 decibels and 76 percent for the left ear.

A July 2017 private audiogram as provided showed the following results:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
70
75
80
72 (71.25)
LEFT
60
70
70
75
69 (68.75)

A word recognition score of 70 decibels for the right ear and 76 decibels for the left ear with an 80 percent and 76 percent word recognition score, respectfully. The Veteran's speech reception threshold (SRT) was 65 for the right ear and 60 for the left ear. The evaluation report also indicates that the Veteran had right and left puretone averages (PTA) of 63.33 for each ear at 500, 1000, and 2000 Hertz. For VA disability compensation purposes, the puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. Based on these results (72 decibels and 80 percent for the right ear, 69 decibels and 76 percent); the right and left ear received a designation of IV under Table VI and VI and V, respectfully, under table VIa. See 38 C.F.R. § 4.85. The intersection of V for the better ear and column VI for the poorer ear on Table VII established that under the July 2017 private audiogram, the Veteran's hearing loss would be rated at a 20 percent rating. See 38 C.F.R. § 4.85, DC 6100.

The July 2017 private audiologist stated that speech discrimination in quiet was slightly reduced bilaterally and that the test reliability was good. He added that the results were similar to testing performed in January 2013 and April 2016. The audiologist stated that the June 2017 (March 2017) tests results were not consistent with the results he measured and that due to the findings he suggested that VA authorize another examination at a different facility. 

The Board finds that the probative value of the private audiological evaluations from April 2016 and July 2017 to be diminished as the audiologists do not indicate that the controlled speech discrimination tests provided were the Maryland CNC test and whether puretone audiometry tests performed were valid for VA disability rating purposes. See 38 C.F.R. § 4.85 (a). Furthermore, the April 2016 and July 2017 private audiological evaluations were conducted after the proposed March 2016 reduction and actual reduction in the October 2016 rating decision, respectfully. 

Post-reduction evidence may not be used to justify an improper reduction. Kitchens, 7 Vet. App. 320. Nevertheless, the Board finds that the Veteran's overall statements regarding the severity of his hearing loss lack credibility, as there is indication of self-interest and a desire for monetary gain with many inconsistencies. See Caluza, supra, 7 Vet. App. at 511-512 (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); Williams v. Gov. of Virgin Islands, 271 F. Supp. 2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care"). 

The July 2017 private audiologist indicated that his test results were similar to ones performed in January 2013 and April 2016 but were inconsistent with the March 2017 VA examination. The July 2017 private audiologist does not address the March 2016 VA examination which was the basis of the proposed reduction in March 2016 by the RO. The VA examiner specifically indicated that the puretone tests results were valid for rating purposes and that the use of the word discrimination scores was appropriate for the Veteran. Following the reduction, the Veteran was afforded VA examinations in December 2016 and March 2017. The Veteran did not produce any valid measures for rating his hearing ability during the December 2016 VA examination and the examiner stated that the Veteran could not produce reliable results even after repeated instruction. The March 2017 VA examiner found that the puretone test results were valid for rating purposes, however, found that the use of the word recognition scores were not appropriate. Specifically, the examiner found that the Veteran often provided rhyming responses, which is a common non-organic response and indicated that it is likely that word recognition ability is better than measured and should not be used for rating purposes. It should be noted that while the Veteran contended during the January 2018 Board video conference hearing that he was provided with five examinations so that the VA could "flunk" him, the Veteran's speech recognition scores provided by his own private audiologists were also inconsistent. In April 2016, the Veteran's word discrimination scores were 60 percent bilaterally and in July 2017, the Veteran's scores were 80 percent for the right and 76 percent for the left, which are better than the documented scores from the VA examination in March 2016 that showed 38 percent for the right ear and 60 percent for the left ear. Therefore, the Board finds that the results support the March 2017 VA examiner's finding that the use of the speech discrimination scores were not appropriate given the non-organic responses and that word recognition ability is better than measured. The Veteran's speech recognition scores were 76 percent in the right ear and 84 percent in the left ear during the March 2016 VA examination which the examiner found valid for rating purposes. The Board notes that such examination was performed before the proposed reduction. Based on the evidence that shows inconsistencies of the Veteran's test results following the proposed reductions, the Board finds that the most probative evidence of record are the VA examinations. The VA examiners follow the requirements of 38 C.F.R. § 4.85 and specifically evaluate the Veteran for hearing disability based on the criteria. Thus, at the time of the proposed reduction in March 2016, the evidence supported a finding that improvement in the Veteran's bilateral hearing loss reflected an improvement in his ability function under the ordinary conditions of life and work. See Brown, 5 Vet. App.at 420-21; Schafrath, 1 Vet. App.at 594.

Finally, while dated after the date that the reduction took place, the March 2017 VA examination showed a 10 percent disability rating and no higher is warranted based on puretone audiometry tests results. Thus, the Veteran's hearing loss symptoms have remained at a constant level and have not been shown to be above a level which warrants greater than a 10 percent rating since the reduction which shows that improvement was not just temporary.

Based on the above findings, the Board finds that the RO's decision to reduce the Veteran's evaluation for bilateral hearing loss from 20 percent to 10 percent was proper. Improvement was, in fact, demonstrated by the evidence of record including the VA examinations. Accordingly, the preponderance of the evidence is against restoration of the 20 percent rating. The benefit-of-the-doubt doctrine is not for application, therefore a rating reduction from 20 percent to 10 percent, effective January 1, 2017, for bilateral hearing loss was proper. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

An initial disability rating in excess of 30 percent for vestibular dysfunction is denied.

An initial compensable disability rating for headaches is denied.

A reduction of disability rating for bilateral hearing loss from 20 to 10 percent, effective January 1, 2017, was proper.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


